DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/17/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 and 6 are objected to because of the following informalities:  
Claim(s) 1 recite a term “the axial direction” in line 4. The Examiner suggests amending the term to recite “an axial direction” to introduce first.
Claim(s) 1 recite a term “the trackway” in line 17. The Examiner suggests amending the term to recite “trackway” to introduce first.
Claim(s) 1 recite a term “a mounting face” in multiple instances in lines 7, 15. The Examiner suggests amending the term in line 15 to recite “the mounting face” to restore antecedent clarity.
Claim(s) 6 recite a term “the axial direction” in line 5. The Examiner suggests amending the term to recite “an axial direction” to introduce first.
Claim(s) 6 recite a term “the trackway” in line 20. The Examiner suggests amending the term to recite “trackway” to introduce first.
Claim(s) 6 recite a term “a rotary shaft” in multiple instances in lines 1-2. The Examiner suggests amending the term in line 2 to recite “the rotary shaft” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1 and 6, a phrase "cylindrical-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  For examination purpose, the examiner assumes “cylindrical”. See MPEP § 2173.05(d). 
Regarding claim(s) 1 and 6, a phrase "large Barkhausen effects" renders the claim indefinite because it is unclear what additional effects are claimed other than commonly known large Barkhausen effect.  For examination purpose, the examiner assumes “large Barkhausen effect”. See MPEP § 2173.05(d). 
Dependent Claim(s) 2-5 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868